IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-75,374-04


                       EX PARTE KENNY DALE JENKINS, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                    CAUSE NO. 31259 IN THE 13TH DISTRICT COURT
                            FROM NAVARRO COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of nine counts of

aggravated sexual assault of a child and sentenced to nine life sentences, which were ordered to run

consecutively. The Tenth Court of Appeals affirmed his convictions. Jenkins v. State, No. 10-07-

00307-CR (Tex. App.—Waco Oct. 14, 2009) (not designated for publication).

        Applicant alleges that new evidence shows a juror was biased and that the prosecutor

committed misconduct at trial. He also alleges a due process violation due to an alleged lack of

evidence proving venue. After a remand and a live hearing, the trial court concluded that the biased
                                                                                                2

juror and prosecutorial misconduct claims are without merit. The court’s findings are supported by

the record. Therefore, we deny relief on Applicant’s biased juror and prosecutorial misconduct.

Section 4 of Article 11.07 of the Code of Criminal Procedure bars consideration of the remaining

claim, which is dismissed.

Filed: October 8, 2014
Do not publish